The plaintiff in error, Billy Kliensmith, was convicted in the district court of Carter county on an information charging that in said county on or about the 10th day of November, 1916, he did then and there unlawfully, willfully, and feloniously open, conduct, and carry on, in the town of Dundee, certain banking and percentage games, played with dice, cards, and other devices for money, checks, and other representatives of value, and his punishment was fixed at imprisonment in the penitentiary *Page 216 
for the term of one year and a fine of $500. From the judgment rendered in pursuance of the verdict, an appeal was perfected by filing in this court on July 14, 1917, a petition in error with case-made. No brief has been filed, and when the case was called for final submission no appearance was made for plaintiff in error. It was thereupon submitted on the record.
Upon a careful examination of the same, we find that the evidence on the part of the state sufficiently supports the allegations of the information. No objection was made or exception taken to the charge of the court. An examination of the same discloses that it fully and fairly states the law of the case.
Finding no prejudicial error in the record, the judgment appealed from is affirmed.
ARMSTRONG and MATSON, JJ., concur.